Exhibit 10.3

BROWN & BROWN, INC.

PERFORMANCE CASH INCENTIVE AWARD AGREEMENT

This Performance Cash Incentive Award Agreement (the “Agreement”), effective as
of May 10, 2011, is made by and between Brown & Brown, Inc., a Florida
corporation (together with its subsidiaries, the “Company”), and C. Roy Bridges,
hereinafter referred to as the “Executive” or “you.”

WHEREAS, Executive has indicated that he intends to retire from the Company on
or around April 1, 2014; and

WHEREAS, but for his decision to retire from the Company on the date specified,
Executive would have received a grant under the Company’s 2010 Stock Incentive
Plan in January 2011; and

WHEREAS, Company wishes to establish a cash incentive compensation benefit for
the Executive, subject to certain performance-based conditions established by
the Compensation Committee of the Company’s Board of Directors (the
“Committee”); and

WHEREAS, the Executive is a member of a “select group of management or highly
compensated employees” within the meaning of Section 301(a)(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”);

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties agree as follows:

ARTICLE I

PERFORMANCE CASH INCENTIVE AWARD

In consideration of service to the Company and for good and valuable
consideration, the Company grants to the Executive a cash incentive award in the
amount of four hundred thousand dollars ($400,000) (the “Performance Cash
Incentive Award”), subject to the conditions described below. The Executive’s
rights with respect to the Performance Cash Incentive Award shall be governed by
the terms of this Agreement.

ARTICLE II

VESTING AND PAYMENT

Section 2.1 – Conditions of Vesting

Except as may be otherwise provided in Section 2.2 of this Agreement, the
vesting of your rights and interest in the Performance Cash Incentive Award, and
the effect of termination of your employment or service with the Company prior
to the date on which the Performance

 

1



--------------------------------------------------------------------------------

Cash Incentive Award becomes fully vested and nonforfeitable or is forfeited,
shall be determined in accordance with this Section 2.1.

(a) EPS Condition. It shall be a condition to the vesting of the Performance
Cash Incentive Award that the Compound Annual Growth Rate (“CAGR”) of the
Company’s earnings per share (as defined below) during the three-year period
beginning on January 1, 2011, and ending on December 31, 2013 (“EPS Performance
Period”) equal at least seven and one-half percent (7.5%) (the “EPS Condition”).
The CAGR of the Company’s earnings per share for the EPS Performance Period
shall be determined by comparison of the earnings per share for the Company’s
fiscal year ending December 31, 2010, that is, $1.12 per share, to the sum of
the earnings per share for the Company’s fiscal years ending December 31, 2011,
2012, and 2013, which must equal or exceed $3.88 per share in order for the EPS
Condition to be satisfied, as illustrated by the schedule (the “EPS Condition
Schedule”) attached hereto. For purposes of this Agreement, the Company’s
earnings per share shall be calculated in accordance with generally accepted
accounting principles recognized in the United States of America (“GAAP”),
except that such calculation shall be (i) without regard to the impact of the
line item in the Company’s income statement filed as part of the Company’s
Annual Report on Form 10-K relating to earn-out payments associated with
acquisitions captioned “Change in estimated acquisition earnout payables,”
required by Accounting Standards Codification Topic 805 - Business Combinations,
or any comparable or equivalent amount reported in future filings pursuant to
future accounting rule requirements, and (ii) subject to adjustment for such
items (for example, extraordinary, nonrecurring items) as, in the sole and
absolute discretion of the Committee, are determined to be appropriately
disregarded for all executives whose agreements include an EPS Condition. Any
such adjustment made by the Committee shall be final and binding upon the
Executive, the Company, their respective heirs, administrators, personal
representatives, successors, assigns, and all other interested persons. If the
EPS Condition is satisfied, the Performance Cash Incentive Award shall be earned
upon written certification by the Committee of the satisfaction of the EPS
Condition, subject to the provisions of Section 2.1(b) (“Employment Condition”)
and Section 2.1(c) (“Restrictive Covenant Condition”), below. If the EPS
Condition is not satisfied, then the Performance Cash Incentive Award shall be
forfeited.

(b) Employment Condition. In the event that the Executive’s employment with the
Company terminates for any reason prior to the end of the EPS Performance
Period, the Executive’s interest in the Performance Cash Incentive Award will be
forfeited. In the event that the Performance Cash Incentive Award is earned in
accordance with Section 2.1(a) and the Executive’s employment with the Company
continues at the end of the EPS Performance Period, the Executive’s interest in
the Performance Cash Incentive Award will become fully vested and nonforfeitable
in accordance with the following:

(i) The Executive’s interest in the Performance Cash Incentive Award will become
vested and nonforfeitable on April 1, 2015, provided that the EPS Condition in
Section 2.1(a) above and the Restrictive Covenant Condition in Section 2.1(c)
below and any other conditions described in this Section 2.1 have been
satisfied, and provided that the Executive has been continuously employed by the
Company from the effective date of this Agreement until April 1, 2014.

 

2



--------------------------------------------------------------------------------

(ii) If the Executive’s employment terminates for any reason before April 1,
2014, the Executive’s interest in the Performance Cash Incentive Award will be
forfeited unless the Executive’s employment with the Company terminates as a
result of the Executive’s death or Disability (as defined below). For purposes
of this Agreement, “Disability” shall mean that the Executive (A) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (B) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company.

(iii) In the event that the Executive’s employment with the Company terminates
as a result of the Executive’s death or Disability after the EPS Condition has
been satisfied (the “EPS Condition Satisfaction Date”), but before April 1,
2014, 100 percent (100%) of the Performance Cash Incentive Award will vest on
the date the Executive’s employment terminates.

(c) Restrictive Covenant Condition. It shall be a condition to the vesting of
the Performance Cash Incentive Award that the Executive shall execute and comply
with the terms of an agreement, in a form prescribed by the Company, setting
forth covenants relating to noncompetition, nonsolicitation, confidentiality and
similar covenants for the protection of the Company’s business (the “Restrictive
Covenant Condition”). In the event that the Executive fails to comply with the
terms of such agreement, the Executive’s interest in the Performance Cash
Incentive Award will be forfeited. The Company shall provide the form of such
agreement to the Executive no later than May 10, 2011, and the Executive must
execute and return such form to the Company no later than May 13, 2011.

Section 2.2 – Termination After Transfer of Control

If the Executive’s employment or service with the Company terminates by reason
of Termination After Transfer of Control (as defined below), the Performance
Cash Incentive Award shall be deemed to have vested one hundred percent
(100%) as of the date of such Termination After Transfer of Control.

“Termination After Transfer of Control” shall mean either of the following
events occurring after a Transfer of Control:

(i) termination by the Company of the Executive’s employment or service with
Company, within twelve (12) months following a Transfer of Control, for any
reason other than Termination for Cause (as defined below); or

(ii) upon Executive’s Constructive Termination (as defined below), the
Executive’s resignation from employment or service with the Company within
twelve (12) months following the Transfer of Control.

 

3



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, Termination After Transfer
of Control shall not include any termination of the Executive’s employment or
service with the Company which: (i) is a Termination for Cause (as defined
below); (ii) is a result of the Executive’s death or Disability; (iii) is a
result of the Executive’s voluntary termination of employment or service other
than upon Constructive Termination (as defined below); or (iv) occurs prior to
the effectiveness of a Transfer of Control.

“Termination for Cause” shall mean termination by the Company of the Executive’s
employment or service with the Company for any of the following reasons:
(i) theft, dishonesty, or falsification of any employment or Company records;
(ii) improper use or disclosure of the Company’s confidential or proprietary
information; (iii) the Executive’s failure or inability to perform any
reasonable assigned duties after written notice from the Company of, and a
reasonable opportunity to cure, such continued failure or inability; (iv) any
material breach by the Executive of any employment agreement between the
Executive and Company, which breach is not cured pursuant to the terms of such
agreement; or (v) the Executive’s conviction of any criminal act which, in the
Company’s sole discretion, impairs Executive’s ability to perform his duties
with Company. Termination for Cause pursuant to the foregoing shall be
determined in the sole but reasonably exercised discretion of the Company.

“Constructive Termination” shall mean any one or more of the following:

(i) without the Executive’s express written consent, the assignment to the
Executive of any duties, or any limitation of the Executive’s responsibilities,
substantially inconsistent with the Executive’s positions, duties,
responsibilities and status with the Company immediately prior to the date of a
Transfer of Control;

(ii) without the Executive’s express written consent, the relocation of the
principal place of the Executive’s employment to a location that is more than
fifty (50) miles from the Executive’s principal place of employment immediately
prior to the date of a Transfer of Control, or the imposition of travel
requirements substantially more demanding of the Executive than such travel
requirements existing immediately prior to the date of a Transfer of Control;

(iii) any failure by the Company to pay, or any material reduction by the
Company of, (A) the Executive’s base salary in effect immediately prior to the
date of the Transfer of Control (unless reductions comparable in amount an
duration are concurrently made for all other employees of the Company with
responsibilities, organizational level and title comparable to the Executive’s),
or (B) the Executive’s bonus compensation, if any, in effect immediately prior
to the date of the Transfer of Control (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Executive); or

(iv) any failure by the Company to (A) continue to provide the Executive with
the opportunity to participate, on terms no less favorable than those in effect
for the benefit of any employee group which customarily includes a person
holding the employment position or a comparable position with Company then held
by the Executive, in any benefit or compensation plans and programs, including,
but not limited to, the Company’s life, disability, health, dental, medial,
savings, profit sharing, stock purchase and retirement plans, if any, in which
the Executive

 

4



--------------------------------------------------------------------------------

was participating immediately prior to the date of the Transfer of Control, or
their equivalent, or (B) provide the Executive with all other fringe benefits
(or their equivalent) from time to time in effect for the benefit of any
employee group which customarily includes a person holding the employment
position or a comparable position with the Company then held by the Executive.

Section 2.3 – Payment of Performance Cash Incentive Award. In the event that the
conditions in Section 2.1 and Section 2.2, or if applicable Section 2.3, of this
Agreement are satisfied, the Company shall pay the Performance Cash Incentive
Award in a lump sum payment, in cash, on April 1, 2015.

ARTICLE III

MISCELLANEOUS

Section 3.1 – Administration

The Committee shall have the power to interpret this Agreement and to adopt such
rules for the administration, interpretation and application of the Agreement
and to interpret or revoke any such rules. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Executive, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to this
Agreement or any similar agreement to which the Company is a party.

Section 3.2 – Award Not Transferable

Neither the Performance Cash Incentive Award nor any interest or right therein
or part thereof shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition is voluntary or involuntary or by operation of law, by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 3.2 shall not
prevent transfers by will or by the applicable laws of descent and distribution.

Section 3.3 – Withholding

The Company shall have the right to withhold from any compensation payable to
the Executive or to cause the Executive (or the executor or administrator of his
estate or his beneficiary) to make payment of any federal, state, local, or
foreign taxes required to be withheld with respect to the Performance Cash
Incentive Award.

Section 3.4 – Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Executive shall be addressed to the address given beneath the Executive’s
signature below. By a notice

 

5



--------------------------------------------------------------------------------

given pursuant to this Section 3.4, either party may hereafter designate a
different address for notices to be given to such party. Any notice required to
be given to the Executive shall, if the Executive is then deceased, be given to
the Executive’s personal representative if such representative has previously
informed the Company of his status and address by written notice under this
Section. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a United States postal receptacle.

Section 3.5 – Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

Section 3.6 – Funding

Nothing contained in the Agreement, and no action taken pursuant to the
Agreement’s provisions by either party creates, nor is to be construed to
create, a trust of any kind or a fiduciary relationship between the Company and
the Executive, any beneficiary, or any other person. The Agreement establishes
an unfunded arrangement, maintained primarily to provide deferred compensation
benefits for a select group of management or highly compensated employees of the
Company, for purposes of ERISA. The payment of the Performance Cash Incentive
Award is to be made from assets that shall continue, for all purposes, to be a
part of the general, unrestricted assets of the Company. No person has or shall
acquire any interest in any such assets by virtue of the provisions of the
Agreement. The Company’s obligation under the Agreement is an unfunded and
unsecured promise to pay money in the future. To the extent that the Executive
or any person acquires a right to receive payment from the Company under these
provisions, such right shall be no greater than the right of any unsecured
general creditor of the Company. No such person has nor acquires any legal or
equitable right, interest, or claim to any property or assets of the Company.

Section 3.7 – Claims Procedure

(a) In the event that the Company does not pay the Performance Cash Incentive
Award in accordance with Section 2.3 of the Agreement, the Executive may file
with the Company a written claim for benefits under the Agreement. The Company
shall notify the Executive or the Executive’s beneficiary or estate (as
applicable) in writing, within ninety (90) days of his written application for
benefits, of his eligibility or noneligibility for benefits under the Agreement.
The Company will have the authority to interpret and administer the provisions
of this Agreement, which shall include full and complete discretion to make
eligibility determinations and resolve factual issues. Any decision or action
made or taken by the Company shall be conclusive and binding on the Executive or
the Executive’s beneficiary or estate (as applicable). If the Company determines
that the Executive or the Executive’s beneficiary or estate (as applicable) is
not eligible for benefits or full benefits, the notice shall set forth (i) the
specific reasons for such denial, (ii) a specific reference to the provisions of
the Agreement on which the denial is based, (iii) a description of any
additional information or material necessary for the claimant to perfect his
claim, and a description of

 

6



--------------------------------------------------------------------------------

why it is needed, and (iv) an explanation of the Agreement’s claims review
procedure and other appropriate information as to the steps to be taken if the
Executive or the Executive’s beneficiary or estate (as applicable) wishes to
have the claim reviewed. If the Company determines that there are special
circumstances requiring additional time to make a decision, the Company shall
notify the Executive or the Executive’s beneficiary or estate (as applicable) of
the special circumstances and the date by which a decision is expected to be
made, and may extend the time for up to an additional ninety (90) day period.

(b) If the Executive or the Executive’s beneficiary or estate (as applicable) is
determined by the Company not to be eligible for benefits, or if the Executive
or the Executive’s beneficiary or estate (as applicable) believes that he or she
is entitled to greater or different benefits, the Executive or the Executive’s
beneficiary or estate (as applicable) shall have the opportunity to have such
claim reviewed by the Company by filing a petition for review with the Company
within thirty (30) days after receipt of the notice issued by the Company. Said
petition shall state the specific reasons which the Executive or the Executive’s
beneficiary or estate (as applicable) believes entitle him or her to benefits or
to greater or different benefits. Within sixty (60) days after receipt by the
Company of the petition, the Company shall review the petition and notify the
Executive or the Executive’s beneficiary or estate (as applicable) of its
decision in writing within the sixty (60) day period, stating specifically the
basis of its decision, written in a manner calculated to be understood by the
Executive or the Executive’s beneficiary or estate (as applicable) and the
specific provisions of the Agreement on which the decision is based. If, because
of special circumstances, the sixty (60) day period is not sufficient, the
decision may be deferred for up to another sixty (60) day period at the election
of the Company, but notice of this deferral shall be given to the Executive or
the Executive’s beneficiary or estate (as applicable).

Section 3.8 – Section 409A

(a) It is intended that the provisions of this Award Agreement comply with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other interpretive guidance promulgated thereunder, as in effect
from time to time (“Section 409A”), and all provisions of the Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.

(b) Neither the Executive nor any of his creditors or beneficiaries shall have
the right to subject any deferred compensation (within the meaning of
Section 409A) payable under the Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to the Executive or for his benefit under the Agreement
may not be reduced by, or offset against, any amount owing by the Executive to
the Company.

(c) If, at the time of the Executive’s separation from service (within the
meaning of Section 409A), (i) the Executive shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time), and (ii) the Company shall make a
good faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A) the payment

 

7



--------------------------------------------------------------------------------

of which is required to be delayed pursuant to the six-month delay rule set
forth in Section 409A in order to avoid taxes or penalties under Section 409A,
then the Company shall not pay such amount on the otherwise scheduled payment
date but shall instead pay it, without interest, on the first business day after
such six-month period.

(d) Notwithstanding any provision of the Agreement to the contrary, in light of
the uncertainty with respect to the proper application of Section 409A, the
Company reserves the right to make amendments to the Agreement as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A. In any case, the Executive shall be solely responsible and liable
for the satisfaction of all taxes and penalties that may be imposed on the
Executive or for his account in connection with the Agreement (including any
taxes and penalties under Section 409A), and the Company shall not have any
obligation to indemnify or otherwise hold the Executive harmless from any or all
of such taxes or penalties.

Section 3.9 – Counterparts

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one agreement.

Section 3.10 – Severability

If any provision, or any part thereof, of this Agreement should be held by any
court to be illegal, invalid or unenforceable, either in whole or in part, such
illegality, invalidity or unenforceability shall not affect the legality,
validity or enforceability of the remaining provisions, or any part thereof, all
of which shall remain in full and effect.

Section 3.11 – Entire Agreement; Amendments

This Agreement (including any documents or instruments referred to herein)
constitutes the entire agreement regarding the Performance Cash Incentive Award
between the parties and supersedes all prior agreements, and understandings,
both written and oral, between the parties with respect to the subject matter
hereof. This Agreement may not be amended except by a written instrument signed
on behalf of all of the parties hereto.

Section 3.12 – Governing Law

This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Florida, without regard to choice of law
principles.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties as of the date first written above.

 

BROWN & BROWN, INC. By:   /s/ Cory T. Walker  

Cory T. Walker

Senior Vice President and Chief Financial

Officer

 

 

EXECUTIVE /s/ C. Roy Bridges C. Roy Bridges

 

 

 

 

 

8



--------------------------------------------------------------------------------

EPS CONDITION SCHEDULE

 

2010 Base Year EPS

     $1.12   

Compound Annual Growth Rate

     7.5 % 

EPS Performance Period:

     EPS Results:   

Year 2011

     $1.20   

Year 2012

     $1.29   

Year 2013

     $1.39            

Sum of EPS Results:

     $3.88            

 

Note: EPS Results may vary from the numbers shown in any particular year. The
EPS Condition will be satisfied so long as the sum of the EPS Results for these
years equals or exceeds $3.88.

 

9